department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from deborah a butler assistant chief_counsel cc dom fs subject sec_1256 contracts and sec_988 transactions this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h i j k l m n o p q r s year year year date date date date date issue sec_1 whether a traded regulated_futures_contracts rfcs as defined in sec_1256 and sec_1256 what constitutes a foreign_currency_contract as defined in sec_1256 whether foreign_currency option contracts that are not traded on a qualified_board_or_exchange are foreign_currency contracts under sec_1256 whether losses_incurred on sec_988 transactions may affect the taxpayers’ net operating losses nols pursuant to sec_172 what is the effect of a’s status as a shareholder in c on his transactions in foreign_currency futures forwards and options whether the taxpayers have properly amended their tax_court petition conclusion sec_1 a may have traded in rfcs as defined in sec_1256 and sec_1256 additional factual development is required a foreign_currency_contract may include a non-regulated foreign_currency futures_contract and a forward_contract in foreign_currency traded on the interbank market foreign_currency option contracts are not foreign_currency contracts pursuant to sec_1256 transactions in these contracts may qualify as sec_988 transactions the gains or losses on foreign_currency options contracts that are not nonequity options will be characterized as ordinary gains or losses pursuant to sec_988 to the extend that a was in the trade_or_business of engaging in sec_988 transactions any losses_incurred could affect the taxpayers’ nol if c is viewed as an agent of a its trading activity may be aggregated with a’s activity in determining whether he was a trader or investor the taxpayers have properly amended their tax_court petition in this case to raise the new issues with respect to the carryforward to the year tax_year of nols allegedly incurred by the taxpayers in the year through year tax years facts a is the taxpayer from year through year a engaged in various types of trading1 in foreign_currency contracts on their tax returns for these years the taxpayer and b collectively referred to as the taxpayers with whom he filed jointly identified these contracts as sec_1256 contracts and marked to market the contracts which resulted in capital_gains_and_losses on date the service issued the taxpayers a statutory_notice_of_deficiency for their tax_year ended date the service determined that the taxpayers had a deficiency of dollar_figuren and disallowed their charitable deductions totaling dollar_figureo claimed on their return on date the taxpayers filed a petition in the tax_court challenging the deficiencies in the statutory notice on date the taxpayers filed an amended petition in the tax_court in this amended petition the taxpayers argued that they had erroneously treated the foreign_currency gains and losses as capital_gains_and_losses on their year through year tax returns and that the commissioner failed to allow the taxpayers to deduct an nol carryforward deduction under sec_172 in the amount of dollar_figures in their year tax_year the taxpayers stated in the amended petition that a engaged in sec_988 transactions pursuant to sec_988 as a result the gains and losses from his trading in options forwards futures and swap contracts in foreign_currency from we use the words trading and trader here for convenience only year through year constituted ordinary gains and losses they allegedly incurred nols in the amount of approximately dollar_figurep the first time that these issues were raised was by the taxpayers in the amended petition the taxpayers argued that the trading activities conducted by a and c a subchapter_s_corporation wholly owned by a on a’s behalf resulted in a nol in the amount of dollar_figureq in year which was available for either carrying back for three years or for carrying forward to subsequent taxable years c owned a seat on the e on date the taxpayers filed a second amendment to petition second amendment with the tax_court in this second amendment the taxpayers argued that to the extent that c’s gains and losses in foreign_currency forwards futures options or swaps are not ordinary under sec_988 such gains and losses are properly treated as ordinary_income or loss because c was a dealer and a dealer’s gains and losses are ordinary_income under sec_1221 or sec_1234 the taxpayers also argued that income or losses that they received from d a partnership were erroneously reported as capital_gains_and_losses on their return the taxpayers’ year through year tax years have not been audited the service did not determine a deficiency for the taxpayers’ year through year tax years on the issue of the sec_1256 contracts law and analysis issue sec_1256 requires mark-to-market treatment for any sec_1256 contract defined in sec_1256 as any regulated futures contact rfc any foreign_currency_contract any nonequity_option and any dealer_equity_option each sec_1256 contract is marked to market on the last business_day of each taxable_year and any gain_or_loss is then taken into account sec_1256 of the gain_or_loss realized by the taxpayer with respect to a sec_1256 contract is treated as short- term capital_gain or loss and is treated as long-term_capital_gain or loss sec_1256 and b however mark-to-market treatment under sec_1256 does not apply to a sec_1256 contract that is a hedge clearly identified before the close of the day on which the taxpayer entered into the transaction sec_1256 capital_gains treatment i sec_2 we identify a’s transactions here as futures and forwards for convenience only denied for property that the taxpayer identified as being part of a hedging_transaction under sec_1256 sec_1256 does not apply to any gain_or_loss which but for that provision would be ordinary_income or loss sec_1256 gain_or_loss from trading in a sec_1256 contract is treated as gain_or_loss from the sale_or_exchange of a capital_asset unless if the contract is held as a hedge sec_1256 and b additionally whether a taxpayer is actively engaged in dealing in or trading sec_1256 contracts is not taken into account for purposes of determining whether the gain_or_loss with respect to property related to the sec_1256 contract is ordinary_income or loss sec_1256 an rfc is defined in sec_1256 as a contract a with respect to which the amount required to be deposited and the amount which may be withdrawn depends on a system of marking to market and b which is traded on or subject_to the rules of a qualified_board_or_exchange a qualified_board_or_exchange includes a domestic board_of trade designated as a contract market by the commodities futures trading commission cftc or any other exchange board_of trade or other market which the secretary determines has rules adequate to carry out the purposes of this section sec_1256 and c in its annual report to congress futures and option contract designations the cftc lists the markets and boards_of_trade that it has designated as contract markets and the commodities for which the markets or boards_of_trade are designated the cftc has jurisdiction to regulate the commodities futures markets u s c sec_1a sec_2 the cftc regulates transactions in foreign_currency conducted on a board_of trade u s c sec_2 the cftc has the jurisdiction to designate a board_of trade and an exchange as a contract market u s c sec_2a a futures_contract is not defined in sec_1256 the cftc defines a futures_contract as an agreement to purchase or sell a commodity for delivery in the future at a price that is determined at initiation of the contract which obligates each party to the contract to fulfill the contract at the specified price which is used to assume or shift price risk and which may be satisfied by delivery or offset see cftc glossary a layman’s guide to the language of the futures industry only a futures_contract for a designated foreign_currency that has actually been traded on a cftc designated contract market or subject_to its rules is an rfc for purposes of sec_1256 an rfc can be traded by either a taxpayer as a the secretary has determined that only certain exchanges or boards_of_trade have rules adequate to carry out the purpose of this section see revrul_85_72 1985_1_cb_286 revrul_86_7 1986_1_cb_295 revrul_86_8 1986_1_cb_295 principal or by a third party acting on the taxpayer’s behalf as an agent see eg c f_r sec_1 thus futures contracts that have been traded by two private parties over the counter otc are not traded on a contract market and are not rfcs for purposes of sec_1256 see revrul_87_43 1987_1_cb_252 a futures_contract that does not meet these terms may be a non-regulated futures_contract the taxpayers have made additional arguments to support the position that a did not trade rfcs but rather non-regulated futures contracts first they argued that a number of the entities with whom a traded were not registered futures commission merchants fcms pursuant to u s c sec_1a and were not qualified to solicit or accept futures orders on a contract market therefore the futures were not rfcs a firm or a person must be a registered fcm as defined under u s c sec_1a and c f_r sec_3_10 in order to solicit or accept futures_contract orders on a contract market whether the counterparties were fcms is not necessarily relevant to our inquiry because the remedy for any such violation is not one that causes a regulated_futures_contract to become unregulated we do not have a complete list of all of the counterparties with whom a traded of the counterparties that we know only l and m are fcms we recommend additional factual development as discussed below second a trader in futures who holds more than reportable positions in foreign_currency contracts at the close of the market on a business_day on a contract market is required to file a form_40 statement of reporting trader with the cftc pursuant to c f_r because a did not file a form_40 the taxpayers argued that the futures that he traded were not rfcs whether this required form was filed by a is not relevant to our inquiry because the remedy for any such failure_to_file is not one that causes an rfc to become unregulated third the taxpayers argued that the confirmation slips confirms that a received from his counterparties did not conform with the formal documentation requirements established by c f_r sec_1 whether the counterparties complied with this requirement is not relevant to our inquiry because the remedy for any such violation would not cause an rfc to become unregulated a list of fcms is publicly available from the national futures association through its internet site http www nfa futures org fourth the taxpayers argued that rfcs must have an expiration date in one of four specific calendar months march june september and december the expiration date of the contract that will be the friday before the third wednesday of march june september or december the expiration date in nine months or less after the date the contract was entered into they argued that certain of a’s futures contracts did not conform to these specifications therefore these futures contracts were not regulated we disagree with the taxpayer’s assertion that all futures contracts must have these specifications to qualify as rfcs for purposes of sec_1256 the cftc does not require each exchange to have identical specifications for each futures_contract each exchange or board_of trade has its own rules and regulations for contract specifications for each commodity that may be either identical to or different from the contract specifications for another commodity on another exchange’s specifications a sec_988 transaction is defined as a transaction described as entering into or acquiring any forward_contract futures_contract option or similar financial_instrument if the amount which the taxpayer is entitled to receive or is required to pay by reason of such transaction is denominated in terms of a nonfunctional_currency or by reference to the value of one or more nonfunctional currencies sec_988 foreign_currency_gain_or_loss attributable to a sec_988 transaction is ordinary gain_or_loss sec_988 for tax years prior to and for the taxable_year for transactions entered into prior to date rfcs were excluded from the definition of sec_988 contracts because rfcs were marked to market under sec_1256 sec_988 as enacted in the tax_reform_act_of_1986 p l a accordingly any rfc held during this period would be marked to market and any gain_or_loss realized on the rfc would be capital unless sec_1256 or f applied sec_1256 and an rfc is not included in the definition of a sec_988 transaction for transactions entered into or contracts acquired after date pursuant to sec_988 unless the taxpayer elected during that taxable_year under sec_988 to treat these transactions as sec_988 transactions if the taxpayers elected in the manner prescribed under sec_988 and sec_1 a iii to treat these transactions as sec_988 contracts then the taxpayers will receive ordinary gains or losses on those rfcs we have no facts that indicate that the taxpayers elected to treat their rfcs as sec_988 contracts issue a foreign_currency_contract is defined in sec_1256 as a contract- i which requires delivery of or the settlement of which depends on the value of a foreign_currency which is a currency in which positions are also traded through rfcs ii which is traded in the interbank market and iii which is entered into at arm’s length at a price determined by reference to the price in the interbank market congress equated foreign_currency contracts forward contracts economically with rfcs in the committee report h rept 97th cong 2d sess congress stated the following foreign_currency contracts -- trading in foreign_currency for future delivery is conducted through regulated_futures_contracts and is also conducted through contracts negotiated with any one of a number of commercial banks which comprise an informal market for such trading bank forward contracts bank forward contracts differ from regulated_futures_contracts in that they are private contracts in which the parties remain entitled to performance from each other they further differ from regulated_futures_contracts in that they do not call for daily variation margin to reflect market changes and in that the interbank market has no mechanism for settlement terminating a taxpayer’s position prior to the delivery date prior to erta taxpayers who used both the futures exchanges and the interbank market to conduct short-term trading in foreign_currency were subject_to substantially comparable tax treatment for both types of contract although bank forward contracts differ from regulated_futures_contracts the volume of trading through forward contracts in foreign_currency in the interbank market is substantially greater than foreign_currency trading on futures exchanges and prices are readily available such contracts are economically comparable to regulated_futures_contracts in the same currencies and are used interchangeably with regulated_futures_contracts by traders congress intended to include within the definition of a foreign_currency_contract bank forward contracts in currencies that are traded through rfcs because bank forward contracts are economically comparable to and used interchangeably with rfcs a non-regulated futures_contract is economically comparable to both an rfc and a bank forward_contract therefore a non-regulated futures_contract may qualify as a foreign_currency_contract one expert has explained a forward_contract as similar to a futures_contract in that it contemplates delivery of a specified quantity of goods at a specified price at some specified date in the future forward contracts differ however because they are private contracts in which the parties remain entitled to performance from each other no organized market or established mechanism is available for terminating a taxpayer’s position prior to the delivery date in addition the terms of a forward_contract are usually not standardized kevin m keyes federal taxation of financial instruments and transactions a warren gorham lamont the internal_revenue_code offers no definition of the interbank market the interbank market refers to the otc market maintained by banks to purchase and sell foreign_currency and financial products the interbank market is not a formal market but rather a group of banks holding themselves out to the general_public as being willing to purchase sell or otherwise enter into certain transactions the service broadly interprets the interbank market to include all banks and investment banks as the terms are generally used in the marketplace we conclude that the parties with whom a traded foreign_currency forward contracts f g h i j and k were members of the interbank market foreign_currency futures contracts that do not qualify as rfcs under sec_1256 but do qualify as foreign_currency contracts under sec_1256 and g will be marked to market pursuant to sec_1256 for tax years prior to and for the taxable_year for transactions entered into prior to date all non- regulated futures and forward contracts that were marked to market pursuant to sec_1256 were excluded from the definition of a sec_988 contract foreign_currency contracts acquired or entered into after date that were sec_1256 contracts will be treated as both sec_1256 contracts and sec_988 transactions sec_1256 provides an exception from capital treatment for income that but for sec_1256 would be ordinary the losses will be characterized as ordinary losses unless the taxpayer elected out of ordinary treatment pursuant to sec_988 and sec_1_988-3 in order for an election to be valid a verification statement must be attached to the return we have no facts that indicate that the taxpayers made this election a foreign_currency forward_contract that was not a sec_1256 contract may qualify as a sec_988 contract pursuant to sec_988 for all tax years at issue accordingly for all of the taxable years at issue losses_incurred on these contracts are characterized as ordinary losses under sec_988 issue although the definition of a foreign_currency_contract provided in sec_1256 may be read to include a foreign_currency option contract the legislative_history of the technical corrections act of tca pub_l_no 1983_1_cb_451 which amended sec_1256 to include foreign_currency contracts indicates that the congress intended to extend sec_1256 treatment only to foreign_currency forward contracts that are traded on the interbank market see s rep no 97th cong 2d sess reprinted in 1983_1_cb_475 h_r rep no 97th cong 2d sess reprinted in 1983_1_cb_498 there is no indication that foreign_currency option contracts were contemplated for inclusion in the statutory definition of a forward currency contract in sec_1256 sec_1256 and deal comprehensively with options listed on a qualified_board_or_exchange these provisions were added to the code by sec_102 of the tax_reform_act_of_1984 tra pub_l_no vol c b they provide that only dealer equity options ie listed stock_options and listed options other options listed on exchanges are sec_1256 contracts the legislative_history to these provisions is silent regarding whether the failure to separately include a provision addressing the treatment of foreign_currency options was due to their having been included within sec_1256 the legislative_history to sec_722 of the tra however which amended sec_1256 indicates that only certain foreign_currency contracts were treated as regulated_futures_contracts under that provision see h_r rep no 98th cong 2d sess this coupled with the previously referenced provisions of the legislative_history to the tca and our view that reading sec_1256 expansively to apply generally to foreign_currency options would effectively override the limitations of sec_1256 and leads us to conclude that foreign_currency option contracts are not foreign_currency contracts pursuant to sec_1256 losses on foreign_currency options that do not qualify as nonequity options under sec_1256 will be treated as sec_988 transactions for which the gains or losses will be ordinary issue for an individual or other qualified noncorporate taxpayer an nol is determined under sec_172 by subtracting gross_income from the allowable income_tax deductions and applying the relevant modifications of sec_172 see sec_1_172-3 among these modifications under sec_172 the deduction of any nonbusiness capital_loss is limited to the amount of capital_gain consequently any excess of capital losses over capital_gains cannot by definition create or a listed_option is traded on or subject_to the rules of a qualified_board_or_exchange under sec_1256 and g to the same extent that an rfc is traded on or subject_to the rules of a qualified_board_or_exchange see discussion infra pincite increase an nol in this context it should also be remembered that capital losses and capital_gains remain such irrespective of whether these amounts are long-term or short-term ie taxation rates are distinguished from the character of the income sec_172 limits the use of nonbusiness deductions in the computation and deems any gain_or_loss on the sale of a business property ie real_property or other_property used_in_the_trade_or_business and subject_to the depreciation allowance of sec_167 as attributable to that trade_or_business under the sec_172 modifications each taxpayer is considered to have two general categories of income business income and nonbusiness income similarly there are two corresponding categories of deductions business deductions and nonbusiness deductions to apply the modifications correctly therefore a taxpayer’s income items and deductions must be appropriately characterized as either attributable or not attributable to a trade_or_business nonbusiness deductions like capital losses have no effect on an nol except to the extent they absorb nonbusiness income that would otherwise be applied against an nol the restrictions on nonbusiness deductions in making the modifications in computing an nol often lead to the statement that such nonbusiness deductions end up wasted see eg malchin v commissioner tcmemo_1981_460 notwithstanding its critical nature for purposes of many other provisions as well as sec_172 here the phrase trade_or_business has never been expressly defined by the internal_revenue_code in determining whether deductions and income are attributable to a taxpayer’s trade_or_business for the purpose of the nol rules of sec_172 the term trade_or_business has been given the same meaning as it has under sec_162 see 276_f2d_601 10th cir aff’g 31_tc_412 258_f2d_634 5th cir aff’g tcmemo_1957_145 682_f2d_207 9th cir aff’g 77_tc_246 37_tc_70 acq c b xxv the resolution of whether a taxpayer is engaged in a trade_or_business is always a highly factual determination there are many cases setting out the general factors to be weighed in making that call in a variety of circumstances yet in the context of the specific choice presented here-the trader vs investor dichotomy-there are numerous decided cases that should aptly guide that analysis the supreme court case of 312_us_212 interpreting the predecessor provision to sec_162 carrying on any business and stressing that it was a case-by-case decision did indeed find that the investment activity there irrespective of how involved and continuous it was should not be treated as a trade_or_business it noted that the commissioner had not as yet made any allowance for the continuity constant repetition regularity and extent with which a particular activity was pursued so as to rise to a business id pincite no such allowance on his part could be inferred id at the same time however the court did recognize that decisions of the lower courts in other cases had found such facts distinguishable and had ruled against the commissioner in those cases ie that the activity did rise to the level of carrying on a business id pincite the court did not question the results in those case see eg 101_f2d_35 6th cir holding its taxpayer within the scope court said there are cases where the activities of taxpayers are such that though they invest but their own capital they are none the less carrying on a business while the court has since repeated its earlier statement that investing is not a trade_or_business 373_us_193 in reality that does not provide us a standard informing when trading activity in itself becomes a trade_or_business in a case quoted with approval by the ninth circuit in 530_f2d_1332 9th cir the tax_court set forth this standard in attempting to distinguish between investing and trading i n investing securities are purchased to be held for capital appreciation and income usually without regard to short-term developments that would influence the price of securities on the daily market in a trading account securities are bought and sold with reasonable frequency in an endeavor to catch the swings in the daily market movements and profit thereby on a short-term basis 23_tc_1040 acq 1955_2_cb_4 see also 889_f2d_29 2d cir applying that liang paragraph as the sole standard a here may seem to meet the test for a trader given the short term nature of his various security positions taken in addition no dividends are paid and long-term capital appreciation is usually unattainable with respect to foreign_currency futures forwards and options contracts to the extent that the liang holding considerations are viewed as merely factors rather than as a standard or test to be weighed along with other factors noted in the other cases eg the time resources and regularity dedicated to the purported trading activity then labeling a here as a trader probably becomes much less compelling thus in the same way a finding that any losses are attributable to a business rather than merely capital losses for purposes of making the sec_172 modifications is also less likely therefore to the extent that a was in the trade_or_business of engaging in sec_988 transactions any losses_incurred would affect the taxpayers’ nol however even if a were in the trade_or_business of trading sec_1256 contracts any gain_or_loss realized on these contracts would not reduce their nol under sec_172 because sec_1256 specifically states that gain_or_loss from trading in sec_1256 contracts shall be treated as gain_or_loss from the sale_or_exchange of a capital_asset issue unless c is viewed as acting as an agent of a with respect to a trade it will be viewed as a separate_entity and its trading activity must be analyzed independently of the taxpayer the determination must then be made whether either c or the a are traders or investors if c is viewed as an agent of the taxpayer its trading activity may be aggregated with a’s trading activity in determining whether a is a trader or investor thus in determining whether a’s trading activity was sufficiently regular and continuous so that the taxpayer would be considered a trader rather than an investor those trades conducted through c will not be considered unless c is found to be an agent of the taxpayer if c is not found to be the agent of a its trading activity must be independently analyzed to determine whether it was sufficiently regular and continuous so that c would be considered a trader rather than investor issue tax_court rule a requires a party to obtain the leave of the court or the written consent of the opposing party before amending a pleading using the standard of whether justice so requires unless the other party can show surprise disadvantage or prejudice the court will generally allow a pleading to be amended at any time before a decision is filed to avoid such surprise or disadvantage the court is more likely to allow a pleading to be amended early in the trial process than after a case has been tried 98_tc_383 89_tc_1081 the taxpayers were allowed to raise the new issue in this case when the court allowed them to file the first amendment since then the service and the taxpayers have had the opportunity to develop that issue through informal and formal discovery in the course of that development taxpayers have apparently found records of additional transactions the l trades not reported on their return and were reminded that some trades had been made not by a but by d and c we are not aware of how many transactions must be examined in connection with the l trades the d trades or the c trades but we understand that these transactions are of the same nature as the other trades undertaken by a directly in fact they may have been considered as a’s trades in computing the overpayment claimed in the first amendment to the petition since no trial date has been set and the taxpayers have provided access to the trade documentation we can see no reason for objecting to the second amendment to clarify the legal issues before the court under the doctrine_of res_judicata the pending tax_court case is the taxpayers’ last opportunity for raising these issues with respect to the year tax_year a judgment on the merits for a particular tax_year bars any subsequent proceedings for the same tax_year 333_us_591 if a party does not raise a claim or a defense in the first suit the party is deemed to waive the right to raise that claim in a later suit 10_f3d_305 5th cir the doctrine applies whenever a decision is entered on the merits of a case regardless of whether the case is settled or tried 29_f3d_1533 11th cir quoting 345_us_502 thus if the taxpayers did not raise a claim to carry forward the losses to year in this case before filing a stipulated decision in settlement of the charitable deduction issue they could not raise the losses in a later proceeding the court can consider the taxpayers’ losses from year through year even though those years are not before the court and even though the limitations periods for assessing tax or claiming refunds for those years have expired in determining the taxpayers’ year tax_liability including overpayments the court clearly has jurisdiction to consider transactions in other years that affect the year taxes sec_6214 gives the tax_court jurisdiction - to consider such facts with relation to other years and other quarters as may be necessary correctly to redetermine the amount of the deficiency for the year before the court but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid thus for example when a taxpayer claims the benefits of the carryforward or carryback of an nol or an investment_credit to the year before the court the court may consider whether the taxpayer actually incurred a loss or was entitled to an investment_credit in the claimed amount in an unopen tax_year and may consider the proper allocation of the nol in other tax years before determining how much of the loss or credit is available in the year before the court leitgen v commissioner u s t c cch 8th cir aff’g tcmemo_1981_525 231_f2d_420 2d cir aff’g tcmemo_1955_28 95_tc_437 61_tc_436 aff’d without published opinion 510_f2d_970 3d cir 56_tc_1083 aff’d on other grounds 482_f2d_150 3d cir the court cannot determine taxes for a tax_year not before the court but it can consider adjustments to the tax for the year not before the court in determining the tax for the year over which it does have jurisdiction thus in leitgen the eighth circuit upheld the tax_court in allowing the service to challenge the validity and the amount of a loss claimed on the taxpayers’ return in the process of determining the tax_liability for even though the statute_of_limitations had run for the tax_year in this case the tax_court can consider the losses claimed by the taxpayers for their year through year tax years in determining how much of such losses were available to be carried forward to the year tax_year the taxpayers will have the burden of convincing the court that they incurred losses from trading activities during year through year that the losses were ordinary losses or sec_988 losses rather than capital losses as initially reported on the taxpayers’ returns that they actually incurred losses in the amounts they now claim that the losses would not have been exhausted in determining the correct_tax liabilities in the years in which they were incurred or in other years to which they could have first been carried back or carried forward but for which refunds are now barred by the statutory limitations periods and that the claimed losses were available for use in determining the taxpayers’ year tax_liability realistically because the tax_court allowed the taxpayers to file the amended petition over the service’s objection on date we see no reason to object to the filing of the second amendment to the petition the characterization of the taxpayers’ trading losses is now before the court we anticipate once the second amendment to the petition is filed that the service will file the appropriate motion on the issue of whether the tax_court has jurisdiction to consider the taxpayers’ claimed recharacterization of the losses_incurred and reported as capital losses by d and c in the interim counsel will need to address the amount and characterization of the losses_incurred directly by a case development hazards and other considerations please call if you have any further questions joel e helke chief financial institutions and products branch field service division
